Citation Nr: 1435381	
Decision Date: 08/08/14    Archive Date: 08/20/14

DOCKET NO.  09-50 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to a disability evaluation in excess of 10 percent for service-connected headache disability.  

2. Entitlement to an initial compensable disability for service-connected right wrist synovitis.  

3. Entitlement to an initial compensable disability for service-connected left wrist synovitis.  

4. Entitlement to an initial compensable disability for service-connected right ankle synovitis.  

5. Entitlement to an initial compensable disability for service-connected left ankle synovitis.  



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Nigam, Counsel


INTRODUCTION

The Veteran served on active duty from February 2003 to February 2007.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision, issued in June 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which, inter alia, denied service connection for bilateral hearing loss and granted service connection for synovitis of the right and left ankle and the right and left wrist, and assigned noncompensable evaluations, effective February 8, 2007.  The Veteran failed to appeal his claim for service connection for bilateral hearing loss to the Board, thus, it is considered withdrawn.  

Also on appeal is a March 2012 RO rating decision, which granted a 10 percent evaluation for service-connected headaches, effective September 28, 2011, the date of the Veteran's claim for an increased rating.  Because this increased rating does not represent a grant of the maximum benefits allowable under the VA Schedule for Rating Disabilities, the Veteran's claim for an increased rating for service-connected headaches remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in a hearing at the Cleveland RO in June 2014.  A transcript of the hearing has been associated with the claims file.  

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the virtual record to ensure a complete assessment of the evidence.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND


Also, during his June 2014 hearing, the Veteran testified that his service-connected disabilities were more severe than contemplated by the currently assigned evaluations, and that his VA examination reports in April 2010 and October 2011 did not adequately address the severity of his service-connected disabilities.  See June 2014 hearing transcript, pp. 7 and 17.  These claims must be remanded for contemporaneous VA examinations to determine the current level of severity of these disabilities.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995).  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA examination to determine the current severity of the Veteran's headache disability.  The claims folder and electronic record should be made available and reviewed by the examiner.  Based on physical examination, to include diagnostic testing if necessary, and review of the record, the examiner should document the frequency, severity, and associated symptoms of the Veteran's headache disability and the impact of the condition on his ability to work.  

2. Schedule the Veteran for an appropriate VA examination to determine the current severity of the Veteran's bilateral wrist disabilities.  The claims folder and electronic record should be made available and reviewed by the examiner.  Based on physical examination, to include diagnostic testing if necessary, and review of the record, the examiner should document the frequency, severity, and associated symptoms of the Veteran's bilateral wrist disabilities and the impact of the condition on his ability to work.  

3. Schedule the Veteran for an appropriate VA examination to determine the current severity of the Veteran's bilateral ankle disabilities.  The claims folder and electronic record should be made available and reviewed by the examiner.  Based on physical examination, to include diagnostic testing if necessary, and review of the record, the examiner should document the frequency, severity, and associated symptoms of the Veteran's bilateral ankle disabilities and the impact of the condition on his ability to work.  

4. Thereafter, consider all of the evidence of record and readjudicate the claims for increased ratings.  If the benefits sought are not granted, issue a supplemental statement of the case and allow the Veteran and his representative an opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  



